Name: Commission Regulation (EEC) No 1612/86 of 27 May 1986 fixing the initial quotas for 1986 to be opened by Spain in respect of products of the wine sector from third countries
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  tariff policy;  Europe;  beverages and sugar
 Date Published: nan

 No L 142/20 Official Journal of the European Communities 28 . 5. 86 COMMISSION REGULATION (EEC) No 1612/86 of 27 May 1986 fixing the initial quotas for 1986 to be opened by Spain in respect of products of the wine sector from third countries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas Article 77 of the Act of Accession provides that Spain may apply quantitative restrictions on imports from third countries until 31 December 1995 ; whereas such restrictions affect wine sector products ; whereas, pursuant to Article 1 (2) (b) of Regulation (EEC) No 491 /86, the initial quota applicable in 1986 is fixed at 0,1 % of the average annual Spanish production over the last three years preceding, accession for which statistics are available ; Whereas, for the period 1 March to 31 December 1986, the initial quota applicable is equal to the initial quota, less one-sixth ; Whereas provision should be made for informing the Commission of imports into Spain of the said products under the quotas fixed ; HAS ADOPTED THIS REGULATION : Article 1 The initial quotas to be opened by Spain for the period 1 March to 31 December 1986 for products of the wine sector from third countries shall be fixed at 29 000 hecto ­ litres . Article 2 The Spanish authorities shall notify the Commission every three months of the quantities that have been imported, broken down by exporting country. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3 . 1986, p. 25 .